UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MICHIGAN

GREGORY GRIFFIN,
on behalf of himself and all other
persons similarly situated, known and

unknown,
Plaintiff, Case No: 2:18-cv-12369-LJM-
APP Hon. Laurie J. Michelson
VS' Magistrate Judge Anthony P. Patti
NEXEN CORPORATION, a Michigan E
for-profit corporation, STEVEN “ “_=-
KIRKA, a natural person, and
AMAzoN.coM, INC., a Delaware MA¥ - 6 2019
f - rof t o o at' , sOFF\CE
or p 1 c I‘p r lon U’§\§S;T<'SHC?*%RT
E
Defendants. EAST

ORDER APPROVING COLLECTIVE ACTION
SETTLEl\/IENT

This matter is before the Court on the Parties’ Joint Motion for Approval of
Collective Action Settlement (“Motion”).

After reviewing the Motion, together with the Joint Stipulation of
Settlement and Release (the “Agreement”) and the proposed Notice to FLSA
Collective Members, the Court finds and orders as follows:

l. The settlement memorialized in the Agreement is fair, reasonable, and

adequate. It is the result of arms’-length negotiations between experienced

attorneys who are familiar with FLSA collective litigation in general, and with the
legal and factual issues of this case in particular.

2. The Court has considered the pleadings, papers, and arguments made
by the Parties in support of the Motion and finds that the proposed FLSA
Collective should be conditionally certified as a collective action under 29 USC
§ 216(b) for settlement purposes only.

3. The Court approves, as to form and content, the proposed Notice to
Collective Members, The Court finds that the procedures for notifying Collective
Members about the settlement as described in the Agreement provide the best
notice practicable under the circumstances The Court approves the notice
program as set forth in the Agreement, including the timing and method of
providing notice.

4. The Parties are ordered to carry out the settlement according to the
terms of the Agreement.

5. The Court approves the request for Plaintiffs’ counsel’s litigation
expenses and Plaintiff s counsel’s fees and costs in the amount of $7,500.00,
finding that such fees and costs are fair and reasonable.

6. The case is dismissed without prejudice to convert to a dismissal with
prejudice after six months, each party to bear its own fees and costs except as

otherwise provided in the Agreement and by this Order.

IT IS SO ORDERED, ADJUDGED AND DECREED.

Date: r/{//?

ira ,/Z@(

Hon. Laurie J. Michelson
U.S. District Court Judge

